Case: 20-60859     Document: 00516196201         Page: 1     Date Filed: 02/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      February 9, 2022
                                No. 20-60859                           Lyle W. Cayce
                            consolidated with                               Clerk
                                No. 21-60280


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Curtis J. Hardy,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:03-CR-68-1


   Before Owen, Chief Judge, and Clement and Engelhardt, Circuit
   Judges.
   Per Curiam:*
          Hardy appeals the district court’s denials of his 18 U.S.C.
   § 3582(c)(1)(A) compassionate release motion as well as his motion to
   reconsider. He requests a sentence reduction due to his greater risk of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60859          Document: 00516196201          Page: 2     Date Filed: 02/09/2022




                                          No. 20-60859
                                        c/w No. 21-60280

   complications from the ongoing COVID-19 pandemic. Because the district
   court ruled on Hardy’s motions before our decision in United States v.
   Shkambi, 1 we vacate the district court’s orders and remand for
   reconsideration in light of that decision.
                                               I
          Following a jury trial in 2003, Curtis Jerome Hardy was convicted of
   bank robbery pursuant to 18 U.S.C. § 2113 as well as brandishing a firearm
   during a crime of violence pursuant to 18 U.S.C. § 924(c). He was sentenced
   to 384 months of imprisonment. We affirmed his conviction and sentence on
   direct appeal. 2 He is serving his federal sentence at the Allenwood Federal
   Correctional Institution and scheduled to be released in March 2032. Hardy
   is now fifty-seven years old and has several health conditions, including high
   cholesterol, high blood pressure, and diabetes.
          Hardy filed a pro se motion for compassionate release under
   § 3582(c)(1)(A) in January 2020. He was appointed counsel by the Office of
   the Federal Defender.             Hardy argued that he is at greater risk of
   complications from the COVID-19 pandemic because his health conditions
   make him more vulnerable than other inmates.                  He claimed that his
   heightened risk, coupled with his good behavior while incarcerated, are
   “extraordinary and compelling reasons” warranting a sentence reduction.
          The district court denied Hardy’s § 3582(c)(1)(A) motion. First, the
   court determined that Hardy “utterly fail[ed]” to establish how his
   conditions qualify as “extraordinary and compelling reasons” for relief. The
   court applied the Sentencing Commission’s guidance at U.S.S.G. § 1B1.13


          1
              993 F.3d 388 (5th Cir. 2021).
          2
             United States v. Hardy, 101 F. App’x 959 (5th Cir. 2004) (per curiam)
   (unpublished).




                                               2
Case: 20-60859      Document: 00516196201         Page: 3     Date Filed: 02/09/2022




                                    No. 20-60859
                                  c/w No. 21-60280

   on what is “extraordinary and compelling.” Because Hardy did not have a
   terminal illness and his condition did not substantially diminish his ability to
   care for himself while incarcerated, the court concluded that his conditions
   did not warrant a sentence reduction. Second, the court recognized that
   Hardy earned an “Act of Heroism” award while incarcerated, but the court
   determined that his good behavior is also not sufficient for relief. Lastly, the
   court reasoned that even if there were “extraordinary and compelling
   reasons” for a reduction, Hardy did not satisfy the other requirements of
   § 1B1.13. The court relied on the Commission’s guidance at § 1B1.13(2) that
   sentences must not be reduced if the prisoner is a “danger to the safety of
   any other person or to the community.” The court surveyed Hardy’s lengthy
   prior criminal history, including his multiple violent offenses. It observed
   that “custody appears to be the only place that prevents Hardy from
   committing serious and violent crimes,” and it concluded that Hardy would
   “unmistakably present[] a danger to the community if th[e] court were to
   champion his release.”
          Hardy appealed the district court’s denial of his § 3582(c)(1)(A)
   motion.    He also moved for reconsideration, which the district court
   separately denied. Hardy also appealed that denial. We consolidated the
   appeals.
                                          II
          Hardy raises two arguments. First, he contends that the district court
   erred in denying his § 3582(c)(1)(A) motion for compassionate release.
   Second, he argues that his continued incarceration runs afoul of the Eighth
   Amendment’s ban on cruel and unusual punishment. We address each
   argument in turn.




                                          3
Case: 20-60859          Document: 00516196201              Page: 4      Date Filed: 02/09/2022




                                          No. 20-60859
                                        c/w No. 21-60280

                                                 A
          We review a district court’s denial of a § 3582 (c)(1)(A) motion for a
   sentence reduction for abuse of discretion. 3 A district court abuses its
   discretion when it “bases its decision on an error of law or a clearly erroneous
   assessment of the evidence.” 4
          Section 3582(c)(1)(A) permits prisoners to seek a reduction in their
   term of imprisonment. As recently amended by the First Step Act, the
   provision states in relevant part:

          [T]he court, upon motion of the Director of the Bureau of
          Prisons, or upon motion of the defendant after the defendant
          has fully exhausted all administrative rights to appeal a failure
          of the Bureau of Prisons to bring a motion on the defendant's
          behalf or the lapse of 30 days from the receipt of such a request
          by the warden of the defendant's facility, whichever is earlier,
          may reduce the term of imprisonment (and may impose a term
          of probation or supervised release with or without conditions
          that does not exceed the unserved portion of the original term
          of imprisonment), after considering the factors set forth in
          section 3553(a) to the extent that they are applicable, if it finds
          that . . . extraordinary and compelling reasons warrant such a
          reduction . . . and that such a reduction is consistent with
          applicable policy statements issued by the Sentencing
          Commission. 5



          3
              United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
          4
              Id. (citation omitted).
          5
              18 U.S.C. § 3582(c)(1)(A).




                                                 4
Case: 20-60859            Document: 00516196201              Page: 5      Date Filed: 02/09/2022




                                              No. 20-60859
                                            c/w No. 21-60280

   Before the First Step Act, a district court could grant relief under
   § 3582(c)(1)(A) only on a motion by the BOP. 6 “[N]ow, a defendant can file
   such motions directly in [the] district court.” 7 For the prisoner’s motion to
   succeed, the three requirements of § 3582(c)(1)(A) must be met: (1) there
   must be “extraordinary and compelling reasons” warranting a sentence
   reduction; (2) relief must be consistent with the Commission’s applicable
   policy statements; and (3) prisoners must persuade the district court to grant
   relief after considering the 18 U.S.C. § 3553(a) factors. 8
           Congress has never defined “extraordinary and compelling reasons,”
   instead delegating that authority to the Commission. 9 The Commission’s
   existing policy statement at § 1B1.13 “articulate[s] four categories of
   ‘extraordinary and compelling reasons’ that could warrant a sentence
   reduction: (A) medical conditions of the defendant; (B) age of the defendant;
   (C) family circumstances; and (D) other reasons.” 10 Relief under § 1B1.13
   also requires that the prisoner not be “a danger to the safety of any other
   person or to the community, as provided in 18 U.S.C. § 3142(g).” 11 In United


           6
                United States v. Cooper, 996 F.3d 283, 287 (5th Cir. 2021).
           7
               Id.
           8
             Id. (citing United States v. Shkambi, 993 F.3d 388, 392 (5th Cir. 2021)). The
   § 3553(a) factors include: “the nature and circumstances of the offense and the history and
   characteristics of the defendant,” “the need for the sentence imposed,” “the kinds of
   sentences available,” “the kinds of sentence and the sentencing range established for” the
   offense, “any pertinent policy statement” issued by the Commission, “the need to avoid
   unwarranted sentence disparities among defendants with similar records who have been
   found guilty of similar conduct,” and “the need to provide restitution to any victims of the
   offense.” 18 U.S.C. § 3553(a).
           9
                Shkambi, 993 F.3d at 391.
           10
           Id. (citing U.S. Sent’g Guidelines Manual § 1B1.13 cmt. n.1(A)-(D)
   (U.S. Sent’g Comm’n 2018)).
           11
                § 1B1.13(2).




                                                   5
Case: 20-60859           Document: 00516196201             Page: 6      Date Filed: 02/09/2022




                                             No. 20-60859
                                           c/w No. 21-60280

   States v. Shkambi, we held that § 1B1.13 only applies to compassionate release
   motions brought by the BOP, not prisoners. 12 The Commission has not yet
   adopted a new statement in response to the First Step Act. 13 Thus, a prisoner
   who files a § 3582(c)(1)(A) motion only needs to show an “extraordinary and
   compelling” reason for relief and that a sentence reduction would be
   consistent with the § 3553(a) factors. 14 Put another way, he or she does not
   need to satisfy § 1B1.13, including its requirement that the prisoner not pose
   a danger to the community under § 3142(g). 15
          Having moved for compassionate release himself, Hardy argues that
   the district court erred by confining its analysis to § 1B1.13, citing Shkambi.
   The Government concedes that § 1B1.13 is no longer binding, but it
   maintains that the district court separately denied Hardy relief under
   § 3553(a) and that we may affirm on that basis.
          “We may affirm the district court’s judgment on any basis supported
   by the record.” 16 Even though the Commission’s guidance at § 1B1.13 is no
   longer binding on compassionate release motions filed by prisoners, relief
   must still be consistent with the § 3553(a) factors. 17 Thus, if a prisoner files
   a compassionate release motion and a district court denies it based on
   § 1B1.13 as well as § 3553(a), we may affirm the independent § 3553(a)




          12
               Shkambi, 993 F.3d at 392.
          13
               Id.
          14
               Id.
          15
               See id.
          16
               United States v. Chacon, 742 F.3d 219, 220 (5th Cir. 2014) (citation omitted).
          17
               Shkambi, 993 F.3d at 392.




                                                  6
Case: 20-60859         Document: 00516196201               Page: 7      Date Filed: 02/09/2022




                                          No. 20-60859
                                        c/w No. 21-60280

   rationale despite a § 1B1.13 error. 18 The issue in this case, therefore, is
   whether the lower court independently denied Hardy relief under § 3553(a).
           We conclude that the district court did not rely on § 3553(a) when it
   denied Hardy’s compassionate release motion. The court reasoned that even
   if “extraordinary and compelling reasons” warrant a sentence reduction,
   Hardy still posed a danger to the community such that his motion must be
   denied. That was a § 3142(g) inquiry that treated the policy statement as
   binding. 19 We recognize that when the district court analyzed Hardy’s
   potential danger to the community, it effectively considered several § 3553(a)
   factors due to the inquiries’ overlap. 20 But the district court never expressly
   relied on § 3553(a), unlike in our recent decisions affirming district courts’
   denials of compassionate release motions in which the courts clearly stated
   § 3553(a) was an independent basis for denial. 21 Here, because the district


           18
              See, e.g., United States v. Tobar, No. 21-50148, 2021 WL 5768090, at *1 (5th Cir.
   Dec. 3, 2021) (per curiam) (unpublished) (“Because we affirm on the basis of the district
   court’s § 3553(a) analysis, we need not address Tobar’s challenge to the district court’s
   determination that compassionate release was also not warranted under the § 1B1.13(2)
   policy statement.”); United States v. Simon, No. 21-30057, 2021 WL 4782790, at *1 (5th
   Cir. Oct. 13, 2021) (per curiam) (same); United States v. Shorter, 850 F. App’x 327, 328 (5th
   Cir. 2021) (per curiam) (same); United States v. Keys, 846 F. App’x 275, 276 (5th Cir. 2021)
   (per curiam) (same).
           19
             See § 1B1.13(2) (requiring that the “defendant is not a danger to the safety of any
   other person or to the community, as provided in 18 U.S.C. § 3142(g)”).
           20
              Compare § 1B1.13(2) (requiring an inquiry into whether the defendant is “a
   danger to the safety of any other person or to the community”), with § 3553(a) (listing “the
   nature and circumstances of the offense and the history and characteristics of the
   defendant” and “the need for the sentence imposed . . . to protect the public from further
   crimes of the defendant” as factors to consider).
           21
              See, e.g., Tobar, 2021 WL 5768090, at *1; Simon, 2021 WL 4782790, at *1;
   Shorter, 850 F. App’x at 328; Keys, 846 F. App’x at 276; see also United States v. Cooper, 996
   F.3d 283, 288 & n.5 (5th Cir. 2021) (declining to construe the lower court’s reliance on
   Cooper’s remaining sentence in its denial of a compassionate release motion as an
   independent holding under § 3553(a)).




                                                 7
Case: 20-60859          Document: 00516196201               Page: 8    Date Filed: 02/09/2022




                                          No. 20-60859
                                        c/w No. 21-60280

   court was clear that it anchored its denial of Hardy’s motion under § 3142(g),
   not § 3553(a), we vacate the district court’s order and remand for
   reconsideration in light of Shkambi.
                                                B
          Hardy also challenges his confinement under the Eighth Amendment.
   He asserts that his continued imprisonment in unsafe conditions amounts to
   cruel and unusual punishment. We do not consider arguments raised for the
   first time on appeal. 22 Hardy did not raise his Eighth Amendment argument
   in the district court, forfeiting this claim.
                                        *       *       *
          The district court’s orders are VACATED, and the case is
   REMANDED for further proceedings consistent with this opinion.




          22
               Martinez v. Pompeo, 977 F.3d 457, 460 (5th Cir. 2020) (per curiam).




                                                8